Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions/Species
This Application is CON of US patent Application 16/380,842, filed on 04/10/2019, which was a CON of US patent Application 16/113,068, filed on 08/27/2018, which was a CON of US Patent Application 15/368,092.
Claims 1-5, 15-21, 24, 27-31, 33, 35, 37, 40, 43, 45 and 46 are currently pending.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-4, link(s) inventions I, II and III.  The restriction requirement of the linked inventions is subject to the nonallowance of the linking claim(s), claims 1-4. Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
1. Restriction (Linking claim type species election) to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 1-4, 5, 15-21, 24, 27-31, 33, 29-31, 33, 35, 37, 40, 43, and 45-46, drawn to a method of producing N-acetyl-5-amino-3-oxopentanoyl-CoA or a salt thereof, said method comprising enzymatically converting N-acetyl-3-aminopropanoyl-CoA to N-acetyl-5-amino-3-oxopentanoyl-CoA or a salt thereof using a polypeptide having the activity of a β-ketoacyl synthase  wherein said polypeptide having the activity of a β-ketoacyl synthase is classified under EC 2.3.1.41, EC 2.3.1.179 or EC 2.3.1.180, classified in CPC C12P 19/32.
II.	Claim(s) 1-4, 5, 15-21, 24, 27-31, 33, 29-31, 33, 35, 37, 40, 43, and 45-46, drawn to a method of producing N-acetyl-5-amino-3-oxopentanoyl-CoA or a salt thereof, said method comprising enzymatically converting N-acetyl-3-aminopropanoyl-CoA to N-acetyl-5-amino-3-oxopentanoyl-CoA or a salt thereof using a polypeptide having the activity of a β-ketothiolase classified under EC. 2.3.1.-, wherein said polypeptide having the activity of a  β-ketothiolase is classified under EC 2.3.1.16 or EC 2.3.1.174, classified in CPC C12P 19/32.
III.	Claim(s) 1-4, 5, 15-21, 24, 27-31, 33, 29-31, 33, 35, 37, 40, 43, and 45-46, drawn to a method of producing N-acetyl-5-amino-3-oxopentanoyl-CoA or a salt thereof, said method comprising enzymatically converting N-acetyl-3-aminopropanoyl-CoA to N-acetyl-5-amino-3-oxopentanoyl-CoA or a salt thereof using a polypeptide having the activity of a CoA transferase,  classified in CPC C12P 19/32.
The inventions are distinct, each from the other because of the following reasons:

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Applicant is advised the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes and Protein Crystallography)
Office Rm. REM 5A49 & Mailbox- REM 3C70
US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656